  Case: 4:19-cr-00464-JAR Doc. #: 66 Filed: 08/04/21 Page: 1 of 2 PageID #: 216


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
         vs.                                   )          Case No. 4:19CR00464 JAR
                                               )
ISAAC HARPER, JR.,                             )
                                               )
               Defendant.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Noelle C. Collins (ECF No. 63). On September 11, 2020, Defendant Harper

filed a Motion to Suppress Evidence and Statements (ECF No. 45). On May 21, 2021, Defendant

Harper filed a Post-Hearing Motion to Suppress Evidence and Statements (ECF No. 60).

Magistrate Judge Collins recommends the Court deny Defendant’s Motions to Suppress Evidence

and Statements.

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Noelle C. Collins, who filed a Report and Recommendation on July 14, 2021 (ECF No. 63).

Defendant Harper filed objections to the Report and Recommendation on July 28, 2021 (ECF No.

64), stating objections to both the Findings of Fact, and the Conclusions of Law and

Recommendation. The Government then filed a Response to the Objections on August 2, 2021

(ECF No. 65). The Court finds that the Magistrate Judge’s conclusions are supported by the

evidence, and Defendant Harper’s objections are not persuasive.




                                               1
  Case: 4:19-cr-00464-JAR Doc. #: 66 Filed: 08/04/21 Page: 2 of 2 PageID #: 217


       The Magistrate Judge recommends that the Motion to Suppress Evidence and Statements

be denied.    After de novo review of this matter, this Court adopts the Magistrate Judge’s

recommendation.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the United States

Magistrate Judge [63] is SUSTAINED, ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that the Motion to Suppress Evidence and Statements [45]

is DENIED.

       IT IS FURTHER ORDERED that the Post-Hearing Motion to Suppress Evidence and

Statements [60] is DENIED.

       IT IS FURTHER ORDERED that based upon the numerous filings by the parties

following the issuance of the R&R, including the Defendant’s reply memorandum, the Court

finds that pursuant to 18 U.S.C. § 3161(h)(7), the interests of justice are served by a continuance

of the trial setting, that the interests of justice outweigh the interest of the public and Defendant

in a speedy trial, and that, therefore, any time elapsed is excludable time under the Speedy Trial

Act. The Jury Trial in this matter is continued to Monday, August 23, 2021 at 9:00 a.m.

       Dated this 4th day of August, 2021.




                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
